This day came the appellee, by his attorney, Trapnae and Cocice, and produced here in court, and filed a duly certified transcript of the judgment arid proceedings in this case, according to the form of the statute in such case made and provided, whereby it appears that an appeal was prayed by said appellant, and allowed by the Circuit Court of Miller county, more than thirty days before the first day of the present term of this court, and the said appellant having failed to' prosecute this appeal, and cituse to be filed in the office of the Clerk of this Court, ten days before the first day of the present term of this court, to which said appeal was returnable, a perfect transcript of the record and proceedings in this case, Therefore, on motion of said appellee, it is considered by this court that the judgrhent of the Circuit Court of Miller county, given in this cause, be, and the same is hereby, affirmed; and that the appellee recover of the appellant the costs in this case, in this court expended.And it is further ordered, that the appellee have execution of his said judgment in the court below. All which is ordered to be certified to the said Circuit Court;